Case: 20-60545     Document: 00516349323         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 8, 2022
                                  No. 20-60545
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Arturo Eduardo Lopez-Agustin,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 239 182


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Arturo Eduardo Lopez-Agustin, a native and citizen of Guatemala,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing his appeal from the Immigration Judge’s (IJ) denial of his
   application for cancellation of removal. Lopez-Agustin contends that the IJ


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60545      Document: 00516349323           Page: 2   Date Filed: 06/08/2022




                                     No. 20-60545


   erred in determining that he failed to show that his removal would cause
   exceptional and extremely unusual hardship to his children.
          When the BIA affirms the IJ without opinion, as it did here, we review
   the IJ’s decision. See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).
   Factual findings are reviewed for substantial evidence, and legal
   determinations are reviewed de novo. Guerrero Trejo v. Garland, 3 F.4th 760,
   774 (5th Cir. 2021). Whether we have jurisdiction is also reviewed de novo.
   Nehme v. I.N.S., 252 F.3d 415, 420 (5th Cir. 2001).
          The Government urges that Lopez-Agustin failed to exhaust his
   administrative remedies as to his arguments related to non-economic
   hardship. However, Lopez raised before the BIA other issues, including his
   children’s educational opportunities and gang violence in Guatemala. Thus,
   Lopez-Agustin has exhausted his administrative remedies. See Carranza-De
   Salinas v. Gonzales, 477 F.3d 200, 206 (5th Cir. 2007) (holding that an issue
   can be adequately exhausted when raised before the BIA “in a less developed
   form”).
          The consequences facing Lopez-Agustin’s children if he were
   removed are not “substantially beyond the hardship usually associated with
   a parent’s removal.” Guerrero Trejo, 3 F.4th at 775. Furthermore, despite
   his arguments to the contrary, the IJ acknowledged all of Lopez-Agustin’s
   children and acknowledged more than just economic factors in determining
   the hardship question.
          The record does not compel a finding that his children would suffer
   exceptional and extremely unusual hardship if he were removed; thus,
   substantial evidence supports the determination that Lopez-Agustin was
   ineligible for cancellation of removal. See id. at 774.




                                           2
Case: 20-60545    Document: 00516349323       Page: 3   Date Filed: 06/08/2022




                               No. 20-60545


           Accordingly, the petition for review is DENIED and the
   Government’s motion to dismiss for lack of jurisdiction is DENIED as
   moot.




                                    3